 

Exhibit 10.1

 

GENERAL MUTUAL RELEASE

 

This General Mutual Release is effective as of April 24, 2020 (the “Effective
Date”), “), by and among Intersect Beverage, LLC, a California limited liability
company, and its principals Patrick J. Kilkenny and Stephanie Kilkenny, and
Robert Grammen (collectively, “Intersect”), and Eastside Distilling, Inc., a
Nevada corporation, and Paul Shoen, Jack Peterson, and Lawrence Firestone
(collectively, “Eastside”) (each of which may be referred to herein as a “Party”
or, collectively, as the “Parties”).

 

Recitals

 

A. Certain of the Parties entered into an Asset Purchase Agreement, dated as of
September 12, 2019 (the “Asset Purchase Agreement”), under which Eastside
Distilling, Inc. acquired substantially all of lntersect Beverage, LLC’s assets
(the “Transaction”).

 

B. Disagreements have arisen between the Parties regarding, among other things,
the Transaction, actions by the management and the Board of Directors of
Eastside, and Intersect’s activities following (the “Allegations”).

 

C. The Parties agree to mutually release all claims that they may have against
certain of the other Parties, on those terms and conditions set forth below.

 

For good and valuable consideration, the sufficiency of which the Parties hereby
acknowledge, the Parties agree to the following.

 

Agreement

 

1. Upon the occurrence of the actions set forth in paragraph 3(a) herein, and
notwithstanding anything to the contrary in the Asset Purchase Agreement,
Intersect, on behalf of itself and themselves and their respective officers,
directors, partners, members, equity holders , agents, heirs, legal
representatives, successors, and assigns, as well as Patrick K. Kilkenny,
Stephanie J. Kilkenny, and Robert Grammen (the “Intersect Releasors”) hereby
irrevocably, unconditionally, and completely release and hold harmless Eastside
and Eastside’s officers, directors, employees, subsidiaries, affiliates, agents,
attorneys, representatives, advisors and successors and assigns (collectively,
the “Eastside Released Parties”), from, and hereby irrevocably, unconditionally
and completely waives, any and all demands, rights, disputes, liabilities,
obligations, liens, promises, agreements, claims, damages, costs, losses, debts,
expenses, and causes of action of any nature whatsoever against the Eastside
Released Parties, including but not limited to all claims in connection with the
Allegations. The Intersect Releasors expressly waive all rights under Section
1542 of the California Civil Code, which states, “A GENERAL RELEASE DOES NOT
EXTEND TO CLAIMS THAT THE CREDITOR OR RELEASING PARTY DOES NOT KNOW OR SUSPECT
TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE AND THAT, IF
KNOWN BY HIM OR HER WOULD HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR OR RELEASED PARTY.” The Intersect Releasors acknowledge that they may
later discover claims or facts in addition to or different from those which the
Intersect Releasors now know or believe to exist with regards to the subject
matter of this General Mutual Release, and which, if known or suspected at the
time of executing this General Mutual Release, may have materially affected its
terms. Nevertheless, the Intersect Releasors waive any and all claims that might
arise as a result of such different or additional claims or facts. To be clear,
and as set forth in paragraph 4 herein, the release set forth in this paragraph
1 does not nullify or supersede any obligation, term, or provision set forth in
the Asset Purchase Agreement, as the Asset Purchase Agreement stands on its own
and survives.





 

Page 1 – GENERAL RELEASE

 

 

 



2. Upon the occurrence of the actions set forth in paragraph 3(a) herein, and
notwithstanding anything to the contrary in the Asset Purchase Agreement,
Eastside, on behalf of itself and themselves and their respective officers,
directors, partners, members, equity holders, agents, heirs, legal
representatives, successors, and assigns, as well as Paul Shoen, Lawrence
Firestone, and Jack Peterson (the “Eastside Releasors”) hereby irrevocably,
unconditionally, and completely release and hold harmless Intersect and
Intersect’s officers, directors, employees, subsidiaries, affiliates, agents,
attorneys, representatives, advisers and successors and assigns (collectively,
the “Intersect Released Parties”), from, and hereby irrevocably, unconditionally
and completely waives, any and all demands, rights, disputes, liabilities,
obligations, liens, promises, agreements, claims, damages, costs, losses, debts,
expenses, and causes of action of any nature whatsoever against the Intersect
Released Parties, including but not limited to all claims in connection with the
Allegations. The Eastside Releasors expressly waive all rights under Section
1542 of the California Civil Code, which states, “A GENERAL RELEASE DOES NOT
EXTEND TO CLAIMS THAT THE CREDITOR OR RELEASING PARTY DOES NOT KNOW OR SUSPECT
TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE AND THAT, IF
KNOWN BY HIM OR HER WOULD HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR OR RELEASED PARTY.” The Eastside Releasors acknowledge that they may
later discover claims or facts in addition to or different from those which the
Eastside Releasors now know or believe to exist with regards to the subject
matter of this General Mutual Release, and which, if known or suspected at the
time of executing this General Mutual Release, may have materially affected its
terms. Nevertheless, the Eastside Releasors waive any and all claims that might
arise as a result of such different or additional claims or facts. To be clear,
and as set forth in paragraph 4 herein, the release set forth in this paragraph
2 does not nullify or supersede any obligation, term, or provision set forth in
the Asset Purchase Agreement, as the Asset Purchase Agreement stands on its own
and survives.

 

3. (a) No later than 5:00 p.m. Pacific Time on the Effective Date, Eastside
shall take all necessary steps to cause the board of directors of Eastside (the
“Board”) to be comprised solely of the following persons: Paul Block, Chair of
the Board; Geoffrey Gwin; Stephanie Kilkenny; Jack Peterson and Lawrence
Firestone (the “Current Directors”), each to serve until the Company’s 2020
Annual Meeting of Stockholders or until their respective successor is duly
elected and qualified or until their earlier death, resignation or removal,
whichever first occurs.

 

 (b) Eastside agrees to nominate the Current Directors for election at the
Company’s 2020 Annual Meeting of Stockholders, and to cause such nominees to be
submitted to the shareholders for election.

 

4. Notwithstanding the foregoing, the mutual releases, hold harmless and waivers
in the foregoing paragraphs 1 and 2 do not apply to, and are not a release, hold
harmless or waiver of (a) any breach or failure to perform any duty or
obligation under the Asset Purchase Agreement (including the payment of the
Aggregate Consideration) after the Effective Date or (b) any rights to
indemnification or insurance under any agreement, charter provisions, bylaw, law
or policy in connection with any of the Intersect Releasors’ or Eastside
Releasors’ services, a member of the Board of Directors of Eastside or any
committee of the Board of Directors.

 

5. The Parties acknowledge executing this General Mutual Release freely and
voluntarily, and for sufficient consideration. The Parties further acknowledge
fully understanding the meaning and intent of the General Mutual Release, and
acknowledge being advised in writing, before signing this General Mutual
Release, that they ought to consult an attorney regarding it. This General
Mutual Release will be governed by the law of the State of Oregon, to the extent
that the law of any State is applicable in construing it.

 

6. The Parties represent and warrant that they have the power and authority to
enter into this General Mutual Release for themselves and the Intersect
Releasors and the Eastside Releasors, respectively, and that this General Mutual
Release is a binding obligation of lntersect and the Intersect Releasors and
Eastside and the Eastside Releasors.

 

7. This General Mutual Release may be executed in any number of counterparts,
each of which shall be deemed to be an original instrument and all of which
together shall constitute a single agreement.

 

[Signatures appear on following pages.]

 

 

Page 2 – GENERAL RELEASE

 

 

 



The Parties have executed this General Mutual Release effective as of the
Effective Date.

 

INTERSECT         Intersect Beverage, LLC           By: /s/ Patrick J. Kilkenny
  Name: Patrick J. Kilkenny   Its: Manager  

 

Patrick J. Kilkenny       /s/ Patrick J. Kilkenny   Patrick J. Kilkenny      
Stephanie Kilkenny       /s/ Stephanie Kilkenny   Stephanie Kilkenny      
Robert Grammen       /s/ Robert Grammen   Robert Grammen  

 

EASTSIDE         Eastside Distilling, Inc.            By: /s/ Lawrence Firestone
  Name: Lawrence Firestone   Its: Chief Executive Officer  

 

Paul Shoen       /s/ Paul Shoen   Paul Shoen       Jack Peterson       /s/ Jack
Peterson   Jack Peterson       Lawrence Firestone       /s/ Lawrence Firestone  
Lawrence Firestone  









 



Signature Page – GENERAL RELEASE

 

 

 